              Case 2:20-cv-01135-RSL Document 9 Filed 10/05/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      OLASEBIKAN N. AKINMULERO,
                                                               NO. C20-1135RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER

11
      UNITED STATES ATTORNEY GENERAL,
      et al.,
12
                           Defendants.
13

14

15          On August 6, 2020, plaintiff’s application to proceed in forma pauperis was granted and
16
     his complaint was accepted for filing. The complaint was defective, however, in that the named
17
     defendants could not be held liable for damages under Bivens v. Six Unknown Named Agents of
18
     Federal Bureau of Narcotics, 403 U.S. 388 (1971), and plaintiff has not adequately stated a
19

20   claim for review of agency action. Plaintiff was given an opportunity to file an amended

21   complaint (Dkt. # 6) and has now done so (Dkt. # 7).
22          The amended complaint names the Department of Homeland Security, USCIS, as the
23
     defendant and alleges that the agency acted arbitrarily and/or in violation of law when it
24
     requested that plaintiff file a form I-212 seeking permission to reapply for admission to the
25
     United States. Plaintiff alleges that he was previously granted a waiver of excludability and
26

27   continuous resident status. The Order for More Definite Statement is hereby VACATED. The

28   ORDER - 1
               Case 2:20-cv-01135-RSL Document 9 Filed 10/05/20 Page 2 of 2



 1   Clerk of Court is directed to issue summons so that plaintiff may serve the summons and
 2   complaint on defendant as set forth in Fed. R. Civ. P. 4(i).
 3

 4          Dated this 5th day of October, 2020.
 5

 6                                              Robert S. Lasnik
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
